EXHIBIT (a)(1)(iii) Dear Member: We are enclosing a copy of the BlackRock Preferred Partners LLC (the “Fund”) Offer to Purchase dated September 26, 2014 (the “Offer to Purchase”), in which the Fund is offering (the “Offer”) to purchase up to 1,134,890 of its limited liability company units (the “Units”). The Units subject to the Offer represent approximately 15% of the Fund’s net asset value (“NAV”) as of August 29, 2014 (approximately $12,166,020). For Units (or portions thereof) tendered and accepted for repurchase, members of the Fund (“Members”) will receive and be bound by the terms of a repurchase instrument, as set forth in the Fund’s Amended and Restated Limited Liability Company Agreement, dated as of June 6, 2012, included as an exhibit to Post Effective Amendment No. 1 to the Fund’s Registration Statement on Form N-2 filed with the SEC on June 8, 2012 and incorporated herein by reference, entitling the Member to be paid an amount equal to the NAV per Unit accepted for repurchase determined as of December 31, 2014 (or a later date determined by the Fund if the Offer is extended) (in each case, the “Valuation Date”), less any applicable early repurchase fee due to the Fund in connection with the Offer, and subject to the terms thereof. Together with the Offer to Purchase we are sending you a form of Letter of Transmittal (the “Letter”) for use by holders of record of Units that you should read carefully. Certain selected financial information with respect to the Fund is set forth in the Offer to Purchase. BlackRock Holdco 2, Inc. (“BlackRock”), an affiliate of the Fund’s investment adviser, holds 1,769,980.474 Units as of September 2, 2014, representing approximately 22.7% of the Fund’s outstanding Units. BlackRock purchased these Units as a seed capital investment in the Fund. BlackRock intends to tender up to 400,000 Units of this seed capital investment pursuant to the Offer, representing up to approximately 22.6% of the Units owned by BlackRock as of August 29, 2014, up to approximately 5.13% of the Fund’s total outstanding Units as of September 2, 2014 and up to approximately $4,288,000 (5.29%) of the Fund’s NAV as of August 29, 2014. In connection with the Fund’s tender offer that expired on July 28, 2014, BlackRock tendered 400,000 Units which were accepted for repurchase in accordance with the terms of that offer. The valuation date for that offer does not occur until September 30, 2014, and thus these Units continue to be reflected in the August 29, 2014 NAV and September 2, 2014 ownership figures above. The 400,000 Units BlackRock intends to tender pursuant to the Offer represent approximately 22.6% of the balance of BlackRock’s untendered seed capital Units as of August 29, 2014. Any Units purchased from BlackRock will be on the same terms and conditions as any other purchase of Units pursuant to the Offer.
